Exhibit10.2 JOINT VENTURE AGREEMENT THIS JOINT VENTURE AGREEMENT ("Agreement"), made and entered into as of this 21 day of May 2009, by and between OMEGA MARITIME & ENERGY LIMITED of Plot 154, Off Joe Eboje, Trans-Amadi Industrial Layout, Port Harcourt, Rivers State, Nigeria and SUPERIOR WELL DRILLING, LLC of P.O. Box 100, Hampton, AR 71744 (both jointly hereinafter referred to as Party A which expression shall where the context so admits include their privies, assigns and successors in title) of the one part AND ASHER ENERGY CORPORATION of 5847 Sam Felipe Street, 17th Floor, Houston TX 77002 (hereinafter referred to as Party B which expression shall where the context so admits include its assigns, privies and successors in title) of the other part. WHEREAS: A. By virtue of an earlier Agreement dated entered into between Omega Maritime and Energy Limited and Superior Well Drilling LLC (Party A) both companies contracted to jointly procure and execute drilling projects all over the world thereby harnessing their respective synergies. B. Party B is an oil exploration company with oil and gas concession worldwide and requiring drilling services for these concessions. C. Further to the aforesaid agreement, Party A and Party B now wish to participate as joint venture partners and accordingly have agreed to enter into this Agreement in order to regulate the operation and management of the Joint Venture and the relationship between them as the joint venturers, to offer drilling services to the Joint Venture on account of Party B's concessions worldwide. ARTICLE I
